Citation Nr: 0711129	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for a respiratory disorder due to exposure to 
second-hand smoke, asbestos, lead-based paint, tear gas 
and/or other chemicals during active service.


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to November 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which continued the denial of benefits sought 
as new and material evidence had not been obtained to reopen 
the claim.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
respiratory disorder in a June 1987 decision.  The veteran 
was notified of this decision and of his appellate rights.

2.  Evidence obtained since the time of the Board's June 1987 
decision denying service connection for a respiratory 
disorder does not bear directly or substantially upon the 
issue at hand, is duplicative and/or cumulative, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence obtained since the Board denied entitlement to 
service connection for a respiratory disorder is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The decision of the Board in June 1987 denying the 
veteran's claim of entitlement to service connection for a 
respiratory disorder is final and the claim is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2005, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his request to reopen the previously denied claim of 
entitlement to service connection for a respiratory disorder, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  Although the veteran was 
not provided additional notice following the United States 
Court of Appeals for Veterans Claims' (Court) decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Board finds 
that the May 2005 notice clearly advised the veteran of the 
evidence needed to reopen his claim of entitlement to service 
connection for a respiratory disorder as it stated that new 
and material evidence is evidence not previously before VA 
that speaks to the reason why the claim was originally 
denied.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notices in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in December 2006.  The Board acknowledges that the 
veteran has requested that a medical opinion be sought to 
determine if exposure to second-hand smoke, asbestos, lead-
based paint, tear gas and/or various chemicals during service 
could cause a respiratory disorder.  Absent evidence of a 
current respiratory disorder, however, the Board finds that 
VA is not required to seek a nexus opinion under 38 C.F.R. 
§ 3.159(c)(4).  Additionally, the Board points out at that a 
VA examination was performed in March 1997 in conjunction 
with a different claim and the examiner commented on the 
veteran's respiratory system, as will be discussed in detail 
below.  As such, additional examination is not required under 
38 C.F.R. § 3.159(c)(4).

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  The veteran 
continues to assert otherwise, demanding that VA obtain 
records from the service department showing all chemicals 
that he could have been exposed to during his period of 
service.  The Board finds that additional development is not 
required in this circumstance because there is no evidence of 
a current respiratory disorder.  While seeking records of all 
of the chemicals used during the veteran's eight years of 
service might prove interesting, such a search would not 
produce relevant records in the absence of a current 
disability.  

VA has a duty under 38 U.S.C.A. § 5103A to make reasonable 
efforts to obtain relevant records.  The Court has stated 
that the duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  See Counts 
v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Consequently, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  The Board fully 
acknowledges that the veteran has requested copies of 
numerous documents from his claims file which he contends are 
necessary for him to prosecute his claim and which he asserts 
he has never been given.  The record reflects that copies of 
his massive claims folder have been provided to him and there 
is no reason for the Board to believe that the veteran has 
not been assisted to the fullest extent necessary with 
respect to the claim here on appeal.  Therefore, the Board is 
satisfied that VA has met its duty to assist this veteran and 
will now turn to the claim at hand.

In June 1987, the Board denied service connection for a 
respiratory disorder, finding that the limited complaints of 
colds and sinus problems during service were acute and 
transitory and there was no evidence of a chronic disability 
that began during service.  Because there was no appellate 
body to which the veteran could appeal that decision at the 
time of its being rendered, the Board's decision became 
final.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

The veteran now seeks to reopen his claim for service 
connection for a respiratory disorder.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For 
claims filed prior to August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that not every piece of new evidence 
is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in June 1987.  The credibility of new evidence 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

At the time of the June 1987 decision, the record included 
service medical records showing several complaints of cold 
symptoms and the diagnoses of sinusitis and upper respiratory 
infections; chest x-rays were interpreted as negative.  The 
veteran was discharged from service in November 1982 without 
a diagnosed respiratory disorder.  He underwent VA 
examination in January 1983 and complained of a sinus 
disorder with nosebleeds, congestion and drainage.  Clinical 
evaluation of the respiratory system was reported as within 
normal limits and a chest x-ray revealed no evidence of acute 
cardiopulmonary disease.  The veteran complained of pain in 
all sinus areas upon VA examination in November 1983.

In October 1985, the veteran underwent VA examination and 
complained of seventeen disorders, including shortness of 
breath and sinusitis.  He underwent psychiatric evaluation at 
that time as well and was noted to have some somatoform 
overlay.  The record as presented in 1987 also included 
testimony of the veteran before an RO hearing officer and 
before the Board.  It did not, however, include evidence of a 
chronic respiratory disorder.  Therefore, the claim was 
denied.

Since the time of the Board's June 1987 decision, the veteran 
has pursued many claims that are unrelated to this claim.  
With respect to this claim, however, he has only presented 
similar statements as he did prior to 1987 that he believes 
that he developed a respiratory disorder because he was 
forced to live in close quarters with smokers whose 
cigarettes were supplied by the Armed Services, or because he 
was exposed to asbestos and lead-based paint, or because he 
was forced to inhale fumes from unknown chemicals throughout 
service.  

The veteran has not provided any medical evidence showing 
that he has a current respiratory disorder.  Treatment 
records show a history of allergic rhinitis and sinusitis.  
Upon VA general examination in March 1997, the veteran's 
lungs were clear to auscultation and percussion; there were 
no rales, wheezes of rhonchi noted and the veteran made no 
complaints of breathing problems and/or any other respiratory 
issues.  Upon VA psychiatric examination in October 2005, he 
complained that he had difficulty sleeping because of 
shortness of breath.  The examiner rendered a provisional 
diagnosis of a breathing-related sleep disorder.

The veteran testified before the Board in December 2006 that 
he had been treated by a VA physician named Dr. Goldsmith 
since the 1980's, but that he did not recall the doctor ever 
commenting on an etiology of his respiratory complaints.  He 
stated that he did not have any witnesses to his exposures 
during service as they had all died.  The veteran testified 
that cigarettes were issued with rations, that he was forced 
to live with smokers, and that he believed he had developed a 
respiratory disorder as a result of that exposure during 
service.  He stated that he had been told by treating 
physicians that he had allergies.

Given the evidence as outlined above, the Board finds that 
the evidence obtained since 1987 may be new in that it was 
not previously before agency decision-makers, but it is not 
material because it does not show that the veteran has a 
currently diagnosed chronic respiratory disorder.  Treatment 
records from Dr. Goldsmith show primarily treatment for 
coronary artery disease and do not include a diagnosis of a 
respiratory disorder.  There is evidence of allergic rhinitis 
and sinusitis, but not of a chronic respiratory disorder.  

It is important to point out at this juncture that absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between the claimed in-
service disease or injury and the current disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Although the veteran is adamant that his exposure to 
cigarettes and various chemicals during service caused him to 
develop breathing problems, the medical evidence simply does 
not show a current disability.  The provisional diagnosis of 
record of a breathing-related sleep disorder begs the 
question of whether there is an underlying breathing 
disorder, something that is not shown in the medical record.  
The Board appreciates the veteran's concerns for his many 
health complaints and his belief that exposure to second-hand 
smoke and chemicals can cause health issues for some people.  
Without a currently diagnosed disability, however, the Board 
cannot find that the evidence is material because it does not 
speak to the crux of this claim and the reason why the claim 
was originally denied which is a current disability.  
Complaints alone are not sufficient to show current 
disability, particularly in light of the extensive medical 
record outlining all of the veteran's diagnosed disabilities.  
Consequently, the claim is not reopened and remains denied.


ORDER

New and material evidence having not been obtained, service 
connection for a respiratory disorder, including as due to 
exposure to second-hand smoke, asbestos, lead-based paint, 
tear gas and/or other chemicals during active service, 
remains denied.



____________________________________________
Robert O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


